Turner Valley Announces Executive Appointment and New Headquarters
 
 
Tuesday February 21, 10:22 am ET
 
CALGARY, AB--(MARKET WIRE)--Feb 21, 2006 -- Turner Valley Oil and Gas Inc. (OTC
BB:TVOG.OB - News) is pleased to announce that Mr. Kulwant Sandher has joined
our Company as President and CFO.
 
Kulwant Sandher is a Chartered Accountant who has 18 years of experience in
operational, finance/accounting management roles in public and private
companies. Most recently, Kulwant has been CFO/COO for a venture backed private
corporation in the transportation industry. He has also served as a consultant
to Turner Valley for the past two and half years, during which time he has
helped lead the strategic planning of TVOG's substantial growth in accretive
value.
 
Mr. Paton-Gay will remain as CEO and Chairman of Turner Valley Oil and Gas Inc.
and its wholly owned Canadian subsidiary, TV OIL and GAS CANADA Limited. Mr.
Paton-Gay was recently re-elected to the Board of Directors of WIN ENERGY INC.
at its Annual General Meeting on January 31st, 2006. He was also re-elected to
serve as Chairman for another term.
 
Furthermore, Turner Valley is very pleased to announce that the Company and its
wholly owned Canadian Federally Chartered subsidiary, TV Oil and Gas Canada
Limited have opened their new Head Offices at 700 West Pender, Vancouver,
British Columbia. Mr. Sandher will be assuming his new positions in the
Company's Head Offices as of March 1st 2006.
 
ABOUT TURNER VALLEY OIL AND GAS
 
Turner Valley Oil and Gas is an emerging oil and gas company focused on
exploration for, development drilling for, and transmission facilities for the
production and sale of oil and gas. Turner Valley Oil and Gas is focused on
increasing production by means of continuing acquisitions, development projects
and exploration drilling within a joint venture framework. Turner Valley is
expecting to realize a significant capital gain on its holdings in WIN Energy as
2006 continues and it is the Company's intention to continue to aggressively
grow its oil & gas initiatives.
 
FORWARD-LOOKING STATEMENT
 
Except for the historical and present factual information contained herein, the
matters set forth in this release include statements of management's current
expectations as to efficiencies, cost savings, market profile and financial
strength, and the competitive ability and position of the company. Statements
identified by words such as "expects," "projects," "plans," "believes,"
"estimates," and similar expressions are forward-looking statements within the
meaning of the "safe harbor" provisions of the Private Securities Litigation
Reform Act of 1995. These and other forward-looking statements are subject to
risks and uncertainties that may cause actual results to differ materially,
including the possibility that the anticipated benefits from TVOG's operations
cannot be fully realized, the possibility that commodity prices, costs or
difficulties related to the conduct of its business will be greater or lesser
than expected, and the impact of competition and other risk factors relating to
our industry will be greater than expected, all as detailed from time to time in
TVOG's reports filed with the Securities and Exchange Commission. TVOG disclaims
any responsibility to update these forward-looking statements.
 
Distributed by Filing Services Canada and retransmitted by Market Wire
 
 
Contact:
Greg Werbowski
Turner Valley Oil and Gas
Toll Free 866-696-8864
Website: http://www.turvagas.com
 Email Contact
 